Back to Form 8-K [form8-k.htm]
Exhibit 10.4
 
WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida
Medicaid Reform HMO Contract



AHCA CONTRACT NO. FAR009

AMENDMENT NO. 10

 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency," and WELLCARE OF
FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as
the "Vendor," is hereby amended as follows:
 
1.
Effective September 1, 2008, Attachment I, Scope of Services, Exhibit 3-D is
hereby included and made a part of the Contract. All references in the Contract
to Exhibit 3-C, shall hereinafter refer respectively to Exhibit 3-D.

 
 
All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.

 
 
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.

 
This Amendment, and all its attachments, is hereby made part of the Contract.
 
 
This Amendment cannot be executed unless all previous Amendments to this
Contract have been fully executed.



 
IN WITNESS WHEREOF, the parties hereto have caused this four (4) page Amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

 
WELLCARE OF FLORIDA, INC.
D/B/A STAYWELL HEALTH PLAN
OF FLORIDA
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
 
SIGNED
BY: /s/ Heath Schiesser                       
 
SIGNED
BY: /s/ Mark Thomas for Holly Benson
NAME: Heath Schiesser                     
NAME: Holly Benson                              
TITLE: President and CEO                 
TITLE: Secretary                                       
DATE: 9-10-08                                      
DATE: 9-10-08                                           

 
 
List of Attachments/Exhibits Included as part of this Amendment:
 
Specify
Type
Letter/
Number
Description
Exhibit
3-D
Medicaid Reform HMO Capitation Rates (3 Pages)

 
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 
AHCA Contract No. FAR009, Amendment No. 10, Page 1 of 1
AHCA Form 2100-0002 (Rev. NOV03)

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 3-D
MEDICAID REFORM HMO CAPITATION RATES
(By Area, Age, and Eligibility Category)
September 1,2008 - August 31, 2009


TABLE 2


Area:  10
County:  Broward
September 1, 2008



ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)
 
Eligibility Category/
Population
Total Rates for Comprehensive and Catastrophic Components
Total Rate for
Comprehensive
Component Only
Children and Families:
   
Newborns aged 0-2 months
       $            885.88
     $               765.55
Newborns aged 3-11 months
       $            194.87
     $               185.35
Age 1 and Up - Base Rate for Risk adjustment
       $            109.25
     $               107.50

 
Aged and Disabled:
   
No Medicare
   
Newborns aged 0-2 months
$
17,923.49
      $
9,357.13
Newborns aged 3-11 months
$
  3,974.24
      $
2,211:26
Age 1 and Up - Base Rate for Risk Adjustment
$
     805.53
      $
   740.20

 
Medicare Parts A and B
   
Under Age 65
       $            141.89
N/A
Age 65 and over
       $            101.48
N/A

 
Medicare Part B Only
   
All ages
       $            270.48
N/A

 
HIV/AIDS Specialty Population
   
No Medicare HIV
       $         1,860.68
N/A
No Medicare AIDS
       $         3,491.79
N/A
Medicare HIV
       $            261.22
N/A
Medicare AIDS
       $            557.68
N/A

 
 
Kick Payments Amounts for Covered Obstetrical Delivery Services:
 
CPT
Code
Obstetrical Delivery CPT Code Description
Payment Amount
59409
Vaginal delivery only
 
 
$3,941.45
59410
Vaginal delivery including postpartum care
59515
Cesarean delivery including postpartum care
59612
Vaginal delivery only, after previous cesarean delivery
59614
Vaginal delivery only, after previous cesarean delivery including postpartum
care
59622
Cesarean delivery only, following attempted vaginal delivery after previous
cesarean delivery inc postpartum care

 
AHCA Contract No. FAR009, Exhibit 3-D, Page 1 of 3

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 3-D
MEDICAID REFORM HMO CAPITATION RATES
(By Area, Age, and Eligibility Category)
September 1, 2008 - August 31, 2009


Area:   4
County:  Duval, Baker, Clay and Nassau
September 1, 2008



(ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)
 
Eligibility Category/
Population
Total Rates for Comprehensive
and Catastrophic Component
Total Rate for
Comprehensive
Component Only
Children and Families:
   
Newborns aged 0-2 months
       $            913.11
     $               789.08
Newborns aged 3-11 months
       $            200.67
     $               190.87
Age 1 and Up - Base Rate for Risk Adjustment
       $            112.44
     $               110.63
 
Aged and Disabled:
   
No Medicare
   
Newborns aged 0-2 months
       $       14,519.07
     $            7,579.82
Newborns aged 3-11 months
       $         3,236.37
     $            1,800.71
Age 1 and Up - Base Rate for Risk Adjustment
       $            622.86
     $               572.27
   
Medicare Parts A and B
   
Under Age 65
       $            161.22
N/A
Age 65 and over
       $            115.22
N/A
   
Medicare Part B Only
   
All ages
       $            332.95
N/A
   
HIV/AIDS Specialty Population
   
No Medicare HIV
       $         1,184.04
N/A
No Medicare AIDS
       $         2,330.94
N/A
Medicare HIV
       $            160.51
N/A
Medicare AIDS
       $            342.66
N/A

 
 
Kick Payments Amounts for Covered Obstetrical Delivery Services:
 

CPT
Code
Obstetrical Delivery CPT Code Description
Payment
Amount
59409
Vaginal delivery only
 
 
$3,977.49
59410
Vaginal delivery including postpartum care
59515
Cesarean delivery including postpartum care
59612
Vaginal delivery only, after previous cesarean delivery
59614
Vaginal delivery only, after previous cesarean delivery including postpartum
care
59622
Cesarean delivery only, following attempted vaginal delivery after previous
cesarean delivery inc postpartum care

 
AHCA Contract No. FAR009, Exhibit 3-D, Page 2 of 3

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 3-D
MEDICAID REFORM HMO CAPITATION RATES
(By Area, Age, and Eligibility Category)
September 1, 2008 - August 31, 2009
 

 Area:  10  County:  Broward
 September 1, 2008
 
Area:  4  
 
County:  Duval, Baker, Clay and Nassau
 

 
 
CPT
Code
Transplant CPT Code Description
Children/Adolescents     
or Adult
 
Payment
Amount
32851
lung single, without bypass
Children/Adolescents
$320,800.00
32851
lung single, without bypass
Adult
$238,000.00
32852
lung single, with bypass
Children/Adolescents
$320,800.00
32852
lung single, with bypass
Adult
$238,000.00
32853
lung double, without bypass
Children/Adolescents
$320,800.00
32853
lung double, without bypass
Adult
$238,000.00
32854
lung double, with bypass
Children/Adolescents
$320,800.00
32854
lung double, with bypass
Adult
$238,000.00
33945
heart transplant with or without recipient cardiectomy
All Age Groups
$162,000.00
47135
liver, allotransplation, orthotopic, partial or whole from cadaver or living
donor
All Age Groups
$122,600.00
47136
liver, heterotopic, partial or whole from cadaver or living donor any age
All Age Groups
$122,600.00



 
AHCA Contract No. FAR009, Exhibit 3-D, Page 3 of 3
